Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Application
Applicant’s amendment, filed March 10, 2021, has been entered in the application. Claims 1-7, 9-15 and 17-22 are pending. Claims 8 and 16 remain canceled.

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claim 1-7, 9-15 and 17-22  is/are rejected under 35 U.S.C. 103 as being unpatentable over Hayashi (US 2014/0124286, cited by applicant) in view of Lucas (US 2012/009822) and Takenaka et al. (US 2018/0057050, to a different inventive entity, published 3/1/18; effectively filed 8/30/2016). 
Hayashi teaches a system for a vehicle for nullifying one or more of lateral and longitudinal acceleration forces, the vehicle, system and constituent elements having been provided by respective steps of providing (e.g., at the time of construction or manufacture), including a provided chassis structure (overall, 20, 11, 17, etc.), which includes a provided occupant cell structure (11 in general) which may accommodate a standing or sitting occupant, the chassis structure including an upper link (31U) pivotally coupled to a first wheel assembly (12L) a second wheel assembly (12R) and the occupant cell (11, through 20, 21, 22), and a lower link (31D) pivotally coupled to the first wheel assembly, second wheel assembly and occupant cell with the lower link (31D) being coupled at a lower position and the upper link (31U) being coupled at a higher position (e.g., on intervening vertical member 21), the upper and lower links defining a parallelogram, the links configured to translate in a lateral or transverse direction with respect to each other while maintaining the parallel nature, and resultantly leaning the first wheel assembly, second wheel assembly and occupant cell in unison (compare figures 3a, 3b), the wheel assemblies and occupant cell leanable with respect to a travel surface (18), the wheel assemblies operative to lean (via connections to 31U, 
As regards the provision of the parallelogram links being present at both a front and rear axle (Claims 1 and 9): Initially the base reference to Hayashi illustrates a three wheeled 
	Further still, Takenaka et al. provide a generalized teaching and/or a showing of documentary evidence that when providing a leaning vehicle (1) with an operator section (2) that can lean with vehicle motion, that it is well understood to provide a pivotal connection (e.g., at 8f, 8r) for both the front axle and rear axle, without which the operator section cannot properly lean. As such, additionally to the above, It would have been obvious to one of ordinary skill in the art at the time of the invention and/or at the time of filing to provide the vehicle taught by Hayashi as modified by Lucas as a four-wheeled vehicle (as positively disclosed by Hayashi) for the purpose of providing increased stability and a more stable ground-contacting stance, and where providing both a pair of front wheels and a pair of rear wheels, it would have been obvious to one of ordinary skill in the art at the time of the invention and/or at the time of filing to 
As regards claims 5 and 13: the reference to Hayashi as modified by Lucas and supported by Takenaka et al. is discussed above and while teaching an angular range of lean (compare figures 3a, 3b), fails to specifically teach that the angular range is ±17º. It is well held that where a general range is disclosed, that it falls within the skill level of the ordinary practitioner to adjust and/or optimize the general range to a particular value for the purpose of optimizing the mechanism, function or operation. Here, Hayashi already teaches a range of lean which falls approximately within the range (note that a lean of greater than ±17º will have encompassed the claimed range when moving from a non-lean configuration, and that a lean of less than ±17º will fall “within” that range), but does not positively state the range value. It would have been obvious to one of ordinary skill in the art at the time of the invention and/or at the time of filing to provide the lean range taught by Hayashi (as modified by Lucas and supported by Takenaka et al.) as being within ±17º for the purpose of optimizing the amount of lean which the vehicle may attain, for example to ensure that a large proportion of driving circumstances which would benefit from lean correction can be accommodated, while balancing the need to limit the overall range the vehicle may lean such that it does not become unstable.
As regards claims 18, 19, 21 and 22: The initial teaching of Hayashi as modified by Lucas and supported by Takenaka et al. places the pivot point being closely proximate the connection of the upper link and central shaft of the actuator 25 (see, e.g., ¶¶0035, 0075), where such a location would reasonably be seen as “between” the upper and lower links at least to the extent that an element coincident with one of a pair may be broadly “between” them as it is not beyond either one of the elements. To the extent that such an interpretation is not deemed to positively meet the limitation of the pivot being “between” the upper and lower links, a locating of the literal and/or effective or “virtual” pivot of the cabin portion along the length of a line connecting the upper and 

Response to Comments
Applicant’s comments, filed with the amendment, have been carefully considered. Applicant has asserted that the references as combined cannot meet the limitations of the claims as currently amended. The examiner agrees. Note the reference to Takenaka et al., now applied in direct response to applicant’s amendment. Takenaka et al. provides documentary evidence that in a four-wheeled configuration for a leaning vehicle, it is well understood to provide both a front and rear axle pivot structure. Initially, Hayashi anticipates an alternate embodiment using four wheels. Hayashi also teaches that where a pair of lateral wheels is provided the wheel pair has the parallelogram linkage arrangement illustrated by Hayashi. Initially, the examiner posits that the ordinary practitioner, recognizing (a) Hayashi also anticipates a four-wheel configuration and (b) that where a pair of wheels exists, the parallelogram linkage is provided, would understand that in making the four wheel configuration, it would be necessary to provide the parallelogram linkage at both front and rear axles. 
To the extent that applicant may assert that the ordinary practitioner would somehow have no idea of this:
Firstly there is a level of skill, rather than a lack thereof, on the part of the ordinary practitioner. Further, "[a] person of ordinary skill is also a person of ordinary creativity, not an automaton" (KSR Int’l Co. v. Teleflex Inc., 550 U.S. at 421 (2007)), and thus could readily recognize that if a four-wheel configuration of Hayashi was to be 
Secondly, Takenaka et al. provide a positive teaching that the ordinary practitioner is aware that where a four-wheel configuration is deployed in a leaning vehicle, it would be well understood to provide a pivot structure for both a front axle and a rear axle.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry specifically concerning this communication or earlier communications from the examiner should be directed to F. Vanaman whose telephone number is 571-272-6701. 
In the event that the examiner cannot be reached, the examiner’s supervisor, Paul Dickson, may be reached at (571) 272-7742.
Any inquiries of a general nature or relating to the status of this application may be made through either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

	A response to this action should be mailed to:
		Mail Stop ______
		Commissioner for Patents
		P. O. Box 1450

	Or faxed to:
PTO Central Fax: 571-273-8300

								F. VANAMAN
								Primary Examiner
								Art Unit 3616
	
								/FRANK B VANAMAN/                                                                                      Primary Examiner, Art Unit 3616